NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10250

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00244-JJT-1

 v.
                                                MEMORANDUM*
SHAWN SCOTT RASMUSSEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Shawn Scott Rasmussen appeals from the district court’s judgment and

challenges his guilty-plea conviction and 76-month sentence for possession of

child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Rasmussen’s counsel has filed a brief stating



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Rasmussen the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Rasmussen waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   18-10250